Archer, J.,
delivered the opinion of the court.
Administration on the estate of Michael March having been granted in Baltimore county, the Orphans Court of that county had express power conferred upon it to appoint a guardian to his infant children, and the legality, and consequent regularity of this appointment could, in no manner, be affected by the fact, that a guardian for these children had been appointed by the Orphans Court of York county, in the State of Pennsylvania. For the appointment of a guardian granted in a foreign State can have no extra-territorial operation, so as to oust our courts of their jurisdiction over the property of infants.
This appears long to have been the doctrine in England, with regard to executors and administrators, who, deriving their powers from foreign tribunals, had not only no power to supersede those appointed to the administration of the estate by the domestic forum, but had not even the power to sue for and recover rights and credits of their testator or intestate.
Chancellor Kent, in 1 Johns. Ch. Rep. 156, refused to decree payment of a legacy to a guardian appointed by the courts of Pennsylvania, and declared the necessity of an appointment of a guardian in New York, before the legacy could be paid, and expressed his opinion, that the same rule should govern the case of guardians, as was applicable to executors and administrators.
It is said in Tourtor vs. Thower, 3 P. Wms. 369, that our courts take no notice of what is done in the Spiritual Courts beyond sea. If it be true, that foreign guardians could not, *341qua such, sue in our courts, (and that persons coming in en autre droit, under the appointment of foreign laws, cannot sue, would seem to be settled. 4 Cowen 529, to consider, under such circumstances, the foreign guardian the only person who could rightfully administer his ward’s property, would be to render such foreign guardian utterly powerless to perform his trusts. For, although the only legal guardian, he could recover nothing.
It seems to us, that the legislature has placed all the personal property of the wards within the limits of the jurisdiction of the Orphans Court granting letters, under the peculiar protection of our laws. It is to be managed and governed by them, and protected by all those rules which have been so carefully prescribed for its preservation. To give a sanction to the foreign appointment of a guardian, in its consequences, would subject it to different rules and regulations never anticipated by the legislature.
Thus our law imperatively requires, that every guardian appointed by the court should give bond with security; whereas, should the guardian in Pennsylvania be entitled, he has given no security.
But it is supposed, that the determination which would give validity to the guardian’s appointment, made by our courts, when, at the same time there existed a guardian appointed by a foreign power, would produce a conflict of jurisdictions prejudicial to the interests of the minor. But it cannot be perceived in what manner this result is to be produced. The control of the person of the ward being with the foreign jurisdiction, cannot be disturbed by the guardian here; on the other hand, the foreign guardian cannot interfere with the management and control, by the domestic guardian, of the ward’s property. It is true, the domestic guardian is bound to pay for the maintenance and education of the ward, and the foreign guardian can always enforce the fulfilment of this requisition by an application to the proper tribunal. The obligation of the domestic guardian, it is scarcely necessary to say, to pay for the *342maintenance and education of the ward, out of the property under his control, is precisely the same whether the ward reside here, or within a foreign jurisdiction. It is true, that in all cases of wards within our jurisdiction, the guardian acts both the part of a tutor and curator, and as such takes custody of the person and property of bis ward. But, as the act of 1798 contemplated a guardianship in all cases where the property was administered upon here, there may be cases in which the guardian would only act as a trustee of the property; applying it, to be sure, for the support of the infant, without however his having the immediate care and custody of his person. And the case before us appears to be one of that description.
decree reversed.